Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s Preliminary Amendment, filed December 18, 2020, is acknowledged.  Claims 2-7, 11-17, 19-32, 34-38, 40, 43, 44, 48-53, 55, and 56 have been cancelled.  Claims 1, 8-10, 18, 33, 39, 41, 42, 45-47, and 54 have been amended.  Claims 57-63 are new.  Claims 1, 8-10, 18, 33, 39, 41, 42, 45-47, 54, and 57-63 are pending.

Priority
The instant application is a U.S. national phase of PCT/GB2018/052231, filed on August 3, 2018.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I. Claims 1, 8-10, and 18, drawn to a sensor system for detecting creatinine in a sample comprising a composition comprising sarcosine oxidase, creatininase, and creatinase, in solution, and an amperometric sensor, classified in G01N 33/50.
. Claims 33, 39, 41, 42, and 45-47, drawn to a composition for detecting creatinine in a microdialysate sample comprising sarcosine oxidase, creatininase, and creatinase, in solution, classified in C12P 19/56.
III. Claims 54 and 57-63, drawn to a method for monitoring a kidney for transplant comprising perfusing the kidney and administering creatinine, and detecting creatinine in perfusate using a mix of creatininase, creatinase, and sarcosine oxidase, classified in G01N 33/57438.
The groups of inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The shared technical feature among Groups I-III is an enzyme mix of sarcosine oxidase, creatininase, and creatinase.  Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an enzyme mix of sarcosine oxidase, creatininase, and creatinase, this technical feature is not a special technical feature as it does not make a contribution over the prior art of WO2016036658A1 to Perng (2016; PTO-892).  Perng teaches the detection of creatinine using the combination of sarcosine oxidase, creatininase, and creatinase (page 19, paragraph 0057, lines 2, 5-7), and that the steps of these assays can be performed in the same system (page 3, paragraph 0009, line 11).  Therefore, an enzyme mix of sarcosine oxidase, creatininase, and creatinase is not a special technical feature that defines a contribution over the prior art.  Thus, the claimed inventions lack unity of invention a posteriori.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner 

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non‐elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101,102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657